Citation Nr: 1031006	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-06 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a separate initial compensable rating for left 
lower extremity radiculopathy.   

2.  Entitlement to an initial rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for a psychiatric disorder 
other than PTSD (to include anxiety, depression and adjustment 
disorder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones



INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987, 
November 1990 to May 1991, and October 2004 to January 2006.

This matter comes to the Board of Veteran's Appeals (Board) on 
appeal from February 2007 and March 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This decision grants the Veteran a separate compensable rating 
for left lower extremity radiculopathy.  Consequently, the Board 
has recharacterized the issue previously described as entitlement 
to an initial rating for degenerative arthritis of the lumbar 
spine, with left lower extremity radiculopathy, as two issues, as 
reflected by the first two issues listed on the cover page of 
this decision.

The issue of entitlement to service connection for memory loss 
and the issue of entitlement to service connection for a 
psychiatric disorder other than PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has left lower extremity radiculopathy which 
results in some pain but no weakness or significant sensory 
deficit.

2.  The Veteran has thoracolumbar spine flexion greater than 30 
degrees, and does not have ankylosis of the thoracolumbar spine.

3.  The Veteran does not currently have PTSD.



CONCLUSION OF LAW

1.  The criteria for a separate initial 10 percent rating for 
left lower extremity radiculopathy have been met since January 9, 
2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).

2.  The criteria for an initial rating in excess of 20 percent 
for degenerative arthritis of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71(a), Diagnostic Codes 5235-5243 (2009).

3.  The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  With 
regards to the Veteran's PTSD claim, notification obligation in 
this case was met by way of a November 2006 pre-adjudication 
letter from the RO to the Veteran.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's initial rating claims, the appeals 
arise from the Veteran's disagreement with the initial rating 
evaluations following the grant of service connection, the VCAA 
requires that the Secretary need only provide the Veteran with a 
generic notice after the initial claim for benefits has been 
filed and before the initial decision.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required 
in the adjudication process because of the other forms of notice, 
such as notice contained in the rating decision and statement of 
the case (SOC), have already provided the claimant with the 
notice of law applicable to the specific claim on appeal.  Wilson 
v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claim, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA examination reports, VA 
clinical records, private medical records, and Social Security 
Administration (SSA) medical records.  The Veteran provided 
testimony at a hearing before a Decision Review Officer in June 
2008 and before a Veterans Law Judge in March 2010.  The Veteran 
and his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal and have not argued that any errors or 
deficiencies in the accomplishment of the duty to notify or the 
duty to assist have prejudiced the Veteran in the adjudication of 
his appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.


II.  Separate compensable rating for left lower extremity 
radiculopathy

The February 2007 rating decision on appeal granted the Veteran 
service connection for degenerative arthritis of the lumbar spine 
with left lower extremity radiculopathy effective from January 9, 
2006.  At his June 2008 hearing the Veteran asserted that while 
in service a medical board rated him as 20 percent for lumbar 
degenerative disc disease and 10 percent for pain radiating down 
his left leg.  In March 2010 the Veteran testified that he had 
lower back pain that limits his range of motion, limited how much 
he can lift, and limited how often he can bend.  He also reported 
that he had pain radiating down his left leg to his left foot.

The Veteran submitted an August 2009 letter that he had received 
from the Department of the Army.  The letter informed the Veteran 
that he had been removed from the Temporary Disability Retired 
List because of permanent physical disability.  The letter noted 
that the Veteran was 30 percent disabled, 20 percent for lumbar 
degenerative disc disease and 10 percent for left L5 neuritis.

Note (1) of 38 C.F.R. § 4.71a, Diagnostic Code 5242 provides that 
any associated objective neurological abnormalities associated 
with degenerative joint disease of the spine should be evaluated 
separately, under an appropriate diagnostic code. 

Radiculopathy is rated by analogy (38 C.F.R. § 4.20) to complete 
or partial paralysis of the sciatic nerve.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8520.  That code provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; moderately 
severe incomplete paralysis is rated 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated 60 percent disabling.

Words such as "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2009).  

The Board finds that the Veteran is entitled to a separate 
initial 10 percent rating for his left leg radiculopathy.  The 
Board notes that the Veteran has consistently complained of 
radiation of pain down his left leg.  The Veteran complained of 
such at both his December 2006 and November 2008 VA examinations.  
The December 2006 VA examiner noted that the Veteran walked with 
a limp on the left.  Private physical therapy records dated in 
March 2008 note that the Veteran reported consistent pain down 
the posterior left leg to the lateral knee with cramping into the 
calf and occasional pins and needles feeling into the bottom of 
the foot.

The Board finds that the Veteran's left lower extremity symptoms 
of pain, cramping, and pins and needles feelings are consistent 
with mild incomplete paralysis of the sciatic nerve and that the 
Veteran is entitled to a separate initial rating of 10 percent 
under Diagnostic Code 8520.

The Board further finds that the Veteran's left lower extremity 
radiculopathy has not met the criteria for a rating in excess of 
10 percent at any time since the grant of service connection.  
The December 2006 VA examiner could detect no motor weakness or 
sensory deficit in the Veteran's left lower extremity.  A 
November 2006 medical record from Southern Spinal Neurologic 
Institute notes that the Veteran had no definite foot drop, that 
he could stand on his toes and heels and that the sensory 
involvement of the Veteran's left medial malleolus and dorsum of 
the left foot was slight.  The March 2008 physical therapy 
records state that there were no significant problems with lower 
extremity manual muscle testing.  On VA neurological examination 
in November 2008 the VA examiner stated that the Veteran had no 
real weakness and that he denied numbness.  The examiner stated 
that there were no neurologic deficits related to the lumbar 
spine.  Consequently, the Board finds that the Veteran's left 
lower extremity radiculopathy is more accurately described as 
mild in nature than described as moderate in nature.  

In this case the Veteran has been shown to have at most mild left 
lower extremity radiculopathy since the grant of service 
connection.  Accordingly, from January 9, 2006, a separate 
initial rating of 10 percent, but no higher, is granted for left 
lumbar radiculopathy.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Higher ratings may be awarded on an extraschedular basis when the 
evidence shows that the rating criteria found in the schedular 
are inadequate.  The Court has recently clarified the analytical 
steps necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, it must be determined whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, VA must determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

Following a complete review of the record, the Board finds that 
the evidence of record does not present such an exceptional 
disability picture that the available schedular evaluation is 
inadequate.  In this case the Veteran's left lower extremity 
radiculopathy has not resulted in marked interference with 
employment or resulted in frequent hospitalization.  The Board 
finds that the symptoms shown are adequately compensated by the 
10 percent schedular rating currently assigned.  Consequently, a 
referral for extraschedular consideration is not indicated.

III.  Degenerative arthritis of the lumbar spine

The RO assigned the Veteran a 20 percent initial rating for the 
Veteran's low back disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5242, the code for degenerative arthritis of the spine.  
Under this diagnostic code a rating a higher rating of 30 percent 
may be assigned based on disability of the cervical spine.  
Because the Veteran does not have service connection for a 
cervical spine disability in effect, the next highest rating 
potentially available to the Veteran under Diagnostic Code 5242 
is 40 percent.  The criteria for a 40 percent rating is 
unfavorable ankylosis of the entire cervical spine; or forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.

In this case none of the medical records indicate that the 
Veteran has ankylosis of the entire thoracolumbar spine.  The 
medical evidence also indicates that the Veteran does not have 
forward flexion of the thoracolumbar spine limited to 30 degrees 
or less.  The December 2006 VA examination revealed the Veteran 
to have 60 degrees of forward flexion and the November 2008 VA 
examination revealed the Veteran to have 65 degrees of forward 
flexion.  

The December 2006 VA examiner stated that the Veteran could have 
further limitation in range of motion and amount of pain in 
functional capacity, but he was unable to estimate the additional 
loss of range of motion and amount of pain in functional capacity 
during a flare up.  He stated that he could detect no objective 
evidence of weakness, incoordination, fatigue or lack of 
endurance.  The November 2008 VA examiner stated that there was 
no additional limitation of motion after repetitive motion.  
Consequently, the Board finds that the Veteran's limitation of 
forward flexion is not equivalent to 30 degrees or less even when 
taking into consideration functional loss due to pain on use or 
during flare-ups, incoordination, weakened movement and excess 
fatigability on use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board notes that a rating in excess of 20 percent is also for 
assignment if the Veteran is shown to have intervertebral disc 
syndrome that results in incapacitating episodes having a total 
duration of at least 4 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this case the 
Veteran's medical records indicate that the Veteran has not had 
four weeks or more of incapacitating episodes due to his back 
disability in any 12 month period.  At both the December 2006 and 
November 2008 VA examinations the Veteran denied any 
incapacitating episodes during the previous 12 months.  
Consequently the Veteran is not entitled to a higher initial 
rating for his lumbar spine disability pursuant to Diagnostic 
Code 5243.
 
In this case the Veteran has not been shown meet the criteria for 
a rating in excess of 20 percent for degenerative arthritis of 
the lumbar spine at any time since the grant of service 
connection.  Accordingly, an initial rating in excess of 20 
percent for degenerative arthritis of the lumbar spine is not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Following a complete review of the record, the Board finds that 
the evidence of record does not present such an exceptional 
disability picture that the available schedular evaluation is 
inadequate.  In this case the Veteran's degenerative arthritis of 
the lumbar spine has not resulted in marked interference with 
employment or resulted in frequent hospitalization.  The reduced 
range of motion and other symptoms shown on examination are 
adequately compensated by the 20 percent schedular rating 
currently assigned.  Consequently, a referral for extraschedular 
consideration is not indicated.

IV.  PTSD

The Veteran seeks service connection for PTSD.  He testified in 
June 2008, and again in March 2010, that he has PTSD due to his 
combat experiences in Iraq.

After carefully reviewing the record on appeal, the Board finds 
that the preponderance of the evidence is against the claim of 
service connection for PTSD.  Service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV)).  
38 C.F.R. § 3.304(f) (2009); Anglin v. West, 11 Vet. App. 361, 
367(1998).  A review of the medical evidence reveals that the 
Veteran has not received a diagnosis of PTSD in accordance with 
DSM-IV.  

On VA psychiatric examination in December 2006 the diagnoses did 
not include PTSD and the VA examiner specifically stated that the 
Veteran did not have PTSD in accordance with DSM-IV.  The Veteran 
was provided another VA psychiatric examination in December 2008 
and this VA examiner also stated that the Veteran did not meet 
the criteria for PTSD.  In both examination reports, the examiner 
recorded the Veteran's claimed stressors and current 
symptomatology.  After so doing, both examiners concluded that 
the Veteran did not meet the criteria for a diagnosis of PTSD.   

Additionally, although VA clinical records show that the Veteran 
continued to complain of PTSD, they are negative for a diagnosis 
of PTSD.

The Board finds that the most probative evidence shows that the 
Veteran does not currently have PTSD.  Accordingly, the 
preponderance of the evidence is against the claim and the claim 
for service connection for PTSD must be denied.


ORDER

Entitlement to a separate initial rating of 10 percent for left 
lower extremity radiculopathy is granted from January 9, 2006, 
subject to the law and regulations regarding the award of 
monetary benefits.

Entitlement to an initial rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine is denied.

Entitlement to service connection for PTSD is denied.


REMAND

The Board finds that the claims of entitlement to service 
connection for memory loss, and entitlement to service connection 
for a psychiatric disorder other than PTSD (to include anxiety, 
depression and adjustment disorder) are currently in appellate 
status.  The RO denied these claims in a March 2008 rating 
decision.  The Veteran submitted a notice of disagreement in June 
2008 in which he requested DRO review and a hearing with respect 
to those issues.  The RO issued an SOC with respect to those 
issues in December 2009.  In January 2010, the Veteran submitted 
to the RO a VA Form 9 in which he checked a box stating that he 
wanted to appeal all of the issues listed on the SOC.  The RO 
noted that the Veteran's statements on the SOC only referred to 
his back disability and PTSD and that the RO did not accept the 
Form 9 as a valid substantive appeal with regards to the December 
2009 SOC.  The Board, however, believes that it was a valid and 
timely substantive appeal to the December 2009 SOC.    

In light of the Veteran checking the box that he was appealing 
all issues listed on the SOC and the receipt of the VA Form 9 
within 60 days of the issuance of the SOC, the Board is inclined 
to find that the memory loss and psychiatric issues listed on the 
December 2009 SOC should be considered to be in appellate status.  
Furthermore the Veteran's mention of PTSD on the January 2010 
Form 9 shows that the Veteran wanted to appeal the denial of 
service connection for a psychiatric disorder, and pursuant to 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board considers 
the January 2010 VA Form 9 to be an appeal as to the denial of 
any psychiatric disorder present.

The VA psychiatric examination reports of record do not provide 
opinions regarding whether the Veteran has a memory loss disorder 
or whether the Veteran has any non PTSD psychiatric disorder due 
to his military service.  The Veteran should be provided a VA 
psychiatric examination in order that such may be obtained.  

The Veteran's most recent VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
treatment records dated from February 2010 to 
present.

2.  The RO should schedule the Veteran for a 
VA medical examination in order to determine 
the nature and etiology of any current memory 
loss or psychiatric disability (other than 
PTSD) present.  The claims folders and a copy 
of this Remand must be provided to the 
examiner for review.  The examiner should 
note in the examination report that he or she 
has reviewed the claims folder.  The examiner 
should opine whether it is at least as likely 
as not that any current memory loss 
disability is related to service and should 
opine whether it is at least as likely as not 
the Veteran has had any post-service 
psychiatric disability that is related to 
service.  A complete rationale should be 
given for all opinions expressed, and the 
foundation for all conclusions should be set 
forth.

3.  If any benefit sought on appeal is not 
granted, issue the Veteran and his 
representative a supplemental statement of 
the case, and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


